Exhibit 99.2 Final Transcript Thomson StreetEventsSM BIG - Q2 2008 Big Lots, Inc. Earnings Conference Call Event Date/Time: Aug. 26. 2008 / 8:00AM ET THOMSON www.streetevents.com Contact Us © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript Aug. 26. 2008 / 8:00AM ET, BIG - Q2 2008 Big Lots, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Tim Johnson Big Lots, Inc. - VP, Strategic Planning & IR Steve Fishman Big Lots, Inc. - Chairman & CEO Joe Cooper Big Lots, Inc. - SVP & CFO CONFERENCE CALL PARTICIPANTS Mitch Kaiser Piper Jaffray & Co. - Analyst David Mann Johnson Rice & Co. - Analyst Jeff Stein Soleil Securities, Stein Research - Analyst Charles Grom JPMorgan Chase & Co. - Analyst Jody Ben Buckingham Research Group - Analyst PRESENTATION Operator Ladies and gentlemen, welcome to the Big Lots second quarter 2008 teleconference.
